Citation Nr: 1446578	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  14-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation prior to February 21, 2014, and to an evaluation in excess of 10 percent from February 21, 2014, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from August 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2014 rating decision, the RO increased the evaluation to 10 percent effective February 21, 2014.

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a videoconference hearing in August 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 21, 2014, the Veteran's hearing was manifested by no more than Level V hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  From February 21, 2014, the Veteran's hearing has manifested by no more than Level V hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation prior to February 21, 2014 and for an evaluation in excess of 10 percent from February 21, 2014, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The claim for an increased rating for bilateral hearing loss arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assistance in the procurement of service treatment records (service treatment records) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains STRs and private treatment records.  The Veteran had VA examinations in September 2011 and February 2014.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal as they were based on the Veteran's history and described hearing loss in sufficient detail so that the Board's evaluation is an informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran has been afforded a hearing before an Acting VLJ (AVLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the AVLJ noted the basis of the prior determination and noted the elements that were lacking to substantiate the claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Higher Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran had a VA examination in September 2011.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
60
65
65
LEFT
50
50
65
60

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The Veteran reported that he had problems hearing conversations, the telephone and the television.  He was diagnosed with bilateral sensorineural hearing loss.

A treating provider from Miracle Ear wrote in October 2012 that he had treated the Veteran since January 2007, at which time he fit the Veteran for hearing aids.  Since then, the Veteran's hearing had worsened in certain frequencies.  The last evaluation showed normal word recognition but the speech in noise scores showed more difficulty with competitive voices.

The Veteran had another VA examination in February 2014.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
70
60
65
65
65
LEFT
50
65
65
65
61

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The Veteran said that he could not hear in crowds and that even with hearing aids he needed face to face communication.  

The Veteran testified at the August 2014 hearing that he works in semiconductors.  When communicating with customers, he has to sit close to them or make sure they are in front of him because he has difficulty hearing people who are beside or behind him.  He is also unable to use his office telephone and has difficulty hearing children.

The audiological findings from the September 2011 and February 2014 VA examinations show pure tone thresholds at 55 decibels or more at each of the four specified frequencies for the right ear.  Therefore, there is an exceptional pattern of hearing loss.  The rating specialist must therefore determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  

Using the results from the September 2011 VA examination, Table VIA results in the assignment of Level V.  Table VI results in the assignment of Level II.  Table VIA will be used for the right ear because it results in a higher numeral being assigned.  See 38 C.F.R. § 4.86(a).  Using the results from the February 2014 VA examination, Table VIA results in the assignment of Level V.  Table VI results in the assignment of Level III.  Table VIA will be used for the right ear because it results in a higher numeral being assigned.  See 38 C.F.R. § 4.86(a).  

Exceptional patterns of hearing loss are not shown for the left ear.  The audiological findings for do not show 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, or pure tone thresholds at 55 decibels or more.  The Veteran and his representative argued at the Board hearing that an exceptional pattern of hearing loss should be found for the left ear because at the February 2014 examination only the threshold level at 1000 Hz. being 50 dB instead of 55 dB prevented the Veteran from meeting the criteria.  However, the Board is to apply the criteria for hearing loss mechanically, and does not have discretion to change the criteria.  See Lendenmann, 3 Vet. App. at 349.  Therefore, an exceptional pattern cannot be found for the left ear, and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA for the left ear; only Table VI will be used.  See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from the September 2011 examination to Table VI, the left ear is assigned a Level I.  Table VIA will be used for the right ear because it results in the assignment of Level V.  See 38 C.F.R. § 4.86.  The Board then applies those levels to Table VII, which results in a noncompensable evaluation under Diagnostic Code 6100.

When applying the pure tone averages and speech recognition scores from the February 2014 examination to Table VI, the left ear is assigned a Level III.  Table VIA will be used for the right ear because it results in the assignment of Level V.  See 38 C.F.R. § 4.86.  The Board then applies those levels to Table VII, which results in a 10 percent evaluation under Diagnostic Code 6100.

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the bilateral hearing loss been more disabling than as currently rated under the present decision of the Board. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

The evidence shows that the Veteran's service-connected hearing loss results in difficulty hearing and understanding speech in most situations including hearing clients, and hearing others on the telephone, during conversations, and hearing the television; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  A review of the file does not show any evidence of an exceptional or unusual disability picture for a person suffering from hearing loss.  In addition, there is no evidence that hearing loss interferes with his employment beyond what is contemplated by the rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate, and referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran's testimony from the September 2014 hearing shows that he is employed.  While the record shows that there may be some interference with this job due to service-connected hearing loss, there is no cogent evidence of unemployability, and the Board need not determine whether a total disability rating based on individual unemployability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for bilateral hearing loss prior to February 21, 2014 and to an evaluation in excess of 10 percent from February 21, 2014 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable evaluation prior to February 21, 2014 and an evaluation in excess of 10 percent from February 21, 2014, for bilateral hearing loss is denied. 



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


